DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The response filed on December 20, 2021 is acknowledged. 

Claim Objections
Claim 37 is objected to because of the following informalities:  “the fluid dispenser” in line 1 should read --the fluid dispenser head--  and “the dispenser head” in line 2 should read --the fluid dispenser head.-- Appropriate correction is required. 
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16, 17, 19, 23-28, 34, 35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 5,476,225) with extrinsic evidence or in view of Frantzen (US 3,724,403). 
With respect to claim 16, Chen discloses a fluid dispenser (Figs. 1-15, especially embodiments in figures 1-5) for application of a sprayed fluid (water) to a user's skin, comprising a dispenser member (water main, housings and gear 33 of shower head 20), and a fluid dispenser head (30, 32 and 42) including a spray wall (wall of 32) that is perforated with a network of holes (holes in race 88, holes 76, 80, 84 and 86) through which a fluid under pressure (from water main) passes so as to be sprayed in small droplets, the dispenser member configured to (capable of) generate pressure on the fluid lying in the range 2 bars to 13 bars (extrinsic evidence by Frantzen discloses ordinary USA residential water pressure lines of 40-100 psi (col. 3, line 40), where 40-100 psi is 2.75 Bars to 6.89 Bars); 
wherein the network of holes comprises at least two series of holes (76 and 80), with the holes (holes in race 88, holes 76) of a given series presenting holes that are same in size, and with the holes (80) of different series presenting holes that are any measurement values (e.g., droplet size) will generally follow a normal distribution with an measurements above and below the mean value).
Alternatively, Chen fails to disclose the dispenser member configured to generate pressure on the fluid lying in the range 2 bars to 13 bars.
However, Frantzen discloses ordinary USA residential water pressure lines of 40-100 psi (col. 3, line 40), where 40-100 psi is 2.75 Bars to 6.89 Bars.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of an ordinary residential water pressure, as taught by Frantzen, to Chen’s, dispenser member in order to provide proper pressure to the residential water lines for showering need (col. 3, line 40).
Chen fails to disclose wherein the size of the holes of the two series of holes lies in the range of 5 µm to 30 µm.

With respect to claim 17, Chen discloses wherein a series of holes (80) of larger size is arranged around a series of holes (holes in race 88) of smaller size (Fig. 3).
With respect to claim 19, Chen discloses wherein the series of holes are arranged in concentric rings (Fig. 3).
With respect to claim 23, Chen discloses wherein each series of holes comprises at least five holes that are same in size (Fig. 3).
With respect to claim 24, Chen discloses wherein the sizes of the holes of different series differ by at least 30% (holes 80 appears to be double the size of holes in race 88). Alternatively, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the sizes of the holes of different series differ by at least 30%, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
With respect to claims 25 and 26, Chen discloses the fluid dispenser as in claims 16 and 24 except for except for wherein the size of the holes of the series of holes lies in the range of 1 µm to 100 µm (claim 25) and wherein the size of the holes of the series 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the size of the holes of the series of holes lies in the range 1 µm to 100 µm (claim 25) and wherein the size of the holes of the series of smaller-size holes lies in the range 5 µm to 15 µm, and the size of the holes of the series of larger-size holes lies in the range 15 m to 30 m, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
With respect to claim 27, Chen discloses wherein the fluid dispenser head comprises:
an inlet well (races on 32) for connecting to an outlet (holes in 32) of the dispenser member; 
an axial assembly housing (upper circumferential wall of 30. Fig. 1); 
a feed duct (60 and 72) that connects the inlet well to the axial assembly housing; and 
a nozzle (lower opening defined by 30. Fig. 1) including an assembly wall that is engaged (connected) in the axial assembly housing, the spray wall being secured to the nozzle.

With respect to claim 34, Chen discloses the dispenser according to claim 16 except for wherein the size of the holes of the series of holes lies in the range of 10 µm to 20 µm.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the size of the holes of the series of holes lies in the range of 10 µm to 20 µm, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
With respect to claim 35, Chen discloses a dispenser assembly, comprising a dispenser according to claim 16 mounted on a reservoir (water main and pipes) containing fluid that, when the dispenser is actuated (showerhead is turn ON), (fluid) passes under pressure so as to be sprayed in small droplets with the droplet sizes that follow the first Gaussian distribution and the droplet sizes that follow the second Gaussian distribution (same configuration as Applicant’s invention. If the Applicant’s invention is capable of producing the recited Gaussian distributions, then, Chen’s invention is capable of producing the recited Gaussian distributions. See also the Applicant’s response dated February 18, 2021, page 8, last paragraph stated “… it is understood that during any measurement values (e.g., droplet size) will generally follow a normal distribution with an measurements above and below the mean value).
.

Claims 29, 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Frantzen and further in view of Veech (US 3,606,618).
With respect to claims 29, 30 and 32, Chen discloses the fluid dispenser as in claim 16 except for wherein the dispenser member is a pump (P), configured to generate internal pressure on the fluid lying in the range about 2 bars to 7 bars, (Claim 29) and wherein the dispenser member is a valve, configured to generate internal pressure on the fluid lying in the range 6 bars to 13 bars (Claim 30) and wherein the dispenser member is a pump or a valve (Claim 32).
However, Veech teaches a fluid dispenser (portable shower system. Figs. 1-9), wherein the dispenser member (water supply system) is a pump (90. Fig. 5) and a valve (104, 118, 136) configured to generate internal pressure on the fluid (by pumping and valve open and closed configurations). 
Therefore. it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of a fluid dispenser is a pump, as taught by Veech, to Chen’s fluid dispenser, in order to make the system portable (Col. 1, lines 11-71). As for the pump configured to generate internal pressure on the fluid lying in the range about 2 bars to 7 bars, advantageously in the range about 5 bars to 6 bars, and preferably in the range 5.5 bars to 6 bars. It would have been obvious to one having ordinary skill in the art before the effective filing .

Claims 31 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Frantzen and further in view of Halem et al. (US 5,004,158. Halem hereafter).
With respect to claim 31, Chen discloses a fluid dispenser system comprising a fluid dispenser (Figs. 1-15, especially embodiments in figures 1-5), comprising a dispenser member (water main, housings and gear 33 of shower head 20), and a fluid dispenser head (30, 32 and 42) including a spray wall (wall of 32) that is perforated with a network of holes (holes in race 88, holes 76, 80, 84 and 86) through which a fluid under pressure (from water main) passes so as to be sprayed in small droplets, the dispenser member configured to (capable of) generate pressure on the fluid lying in the range 2 bars to 13 bars (extrinsic evidence by Frantzen discloses ordinary USA residential water pressure lines of 40-100 psi (col. 3, line 40), where 40-100 psi is 2.75 Bars to 6.89 Bars); 
a fluid reservoir (supply pipe) on which the dispenser member is mounted;
wherein the network of holes comprises at least two series of holes (76 and 80), with the holes (holes in race 88, holes 76) of a given series presenting holes that are any measurement values (e.g., droplet size) will generally follow a normal distribution with an measurements above and below the mean value).
Alternatively, Chen fails to disclose the dispenser member configured to generate pressure on the fluid lying in the range 2 bars to 13 bars.
However, Frantzen discloses ordinary USA residential water pressure lines of 40-100 psi (col. 3, line 40), where 40-100 psi is 2.75 Bars to 6.89 Bars.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of an ordinary residential water pressure, as taught by Frantzen, to Chen’s, dispenser member in order to provide proper pressure to the residential water lines for showering need (col. 3, line 40).

However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the size of the holes of the series of holes lies in the range of 5 µm to 30 µm, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Chen also fails to disclose wherein the fluid reservoir contains a perfume or pharmaceutical, and wherein the dispenser member is a pump or a valve; and wherein the dispenser member is a pump configured to generate internal pressure on the fluid lying in the range of 2 bars to 7 bars.
However, Halem teaches a fluid dispenser (shower system. Figs. 1-3) comprising a fluid dispenser head (shower head 10 and handpiece 90), wherein the fluid dispenser head that is mounted on a valve (shower control or mixing valve (not shown) and one-way check valves 80, 82 and on/off control valve 94), which is itself mounted on a fluid reservoir (20), wherein the fluid reservoir contains a perfume or pharmaceutical (liquid additive 89. Col. 9, lines 31-39). 
Therefore. it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of a valve with fluid reservoir contains a perfume or pharmaceutical, as taught by Halem, to Chen’s fluid dispenser, in order to provide liquid additive to the shower user (Col. 9, lines 31-39). 

With respect to claim 39, as best understood by the Examiner, Chen discloses a fluid dispenser system comprising a fluid dispenser (Figs. 1-15, especially embodiments in figures 1-5), comprising a dispenser member (water main, housings and gear 33 of shower head 20), and a fluid dispenser head (30, 32 and 42) including a spray wall (wall of 32) that is perforated with a network of holes (holes in race 88, holes 76, 80, 84 and 86) through which a fluid under pressure (from water main) passes so as to be sprayed in small droplets, the dispenser member configured to (capable of) generate pressure on the fluid lying in the range 2 bars to 13 bars (extrinsic evidence by Frantzen discloses ordinary USA residential water pressure lines of 40-100 psi (col. 3, line 40), where 40-100 psi is 2.75 Bars to 6.89 Bars); 
a fluid reservoir (supply pipe) on which the dispenser member is mounted;
wherein the network of holes comprises at least two series of holes (76 and 80), with the holes (holes in race 88, holes 76) of a given series presenting holes that are same in size, and with the holes (80) of different series presenting holes that are different in size from the size of the holes in the given series, such that one series of holes (holes in race 88, holes 76) is configured to (capable of) generate a spray of small any measurement values (e.g., droplet size) will generally follow a normal distribution with an measurements above and below the mean value).
Alternatively, Chen fails to disclose the dispenser member configured to generate pressure on the fluid lying in the range 2 bars to 13 bars.
However, Frantzen discloses ordinary USA residential water pressure lines of 40-100 psi (col. 3, line 40), where 40-100 psi is 2.75 Bars to 6.89 Bars.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of an ordinary residential water pressure, as taught by Frantzen, to Chen’s, dispenser member in order to provide proper pressure to the residential water lines for showering need (col. 3, line 40).
Chen fails to disclose wherein the size of the holes of the two series of holes lies in the range of 5 µm to 30 µm.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the size of the holes of the 
Chen also fails to disclose wherein the fluid reservoir contains a perfume or pharmaceutical, and wherein the dispenser member is a pump or a valve; and wherein the dispenser member is a valve configured to generate internal pressure on the fluid lying in the range of 2 bars to 7 bars.
However, Halem teaches a fluid dispenser (shower system. Figs. 1-3) comprising a fluid dispenser head (shower head 10 and handpiece 90), wherein the fluid dispenser head that is mounted on a valve (shower control or mixing valve (not shown) and one-way check valves 80, 82 and on/off control valve 94) and a pump (positive displacement pump), which is itself mounted on a fluid reservoir (20), wherein the fluid reservoir contains a perfume or pharmaceutical (liquid additive 89. Col. 9, lines 31-39). 
Therefore. it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of a valve with fluid reservoir contains a perfume or pharmaceutical, as taught by Halem, to Chen’s fluid dispenser, in order to provide liquid additive to the shower user (Col. 9, lines 31-39). 
As for the valve configured to generate internal pressure on the fluid lying in the range of 2 bars to 7 bars. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the valve/pump configured to generate internal pressure on the fluid lying in the range of 2 bars to 7 .

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Frantzen and further in view of Benedict et al. (US 5,294,054).
With respect to claim 36, Chen discloses the fluid dispenser as in claim 16 except for wherein the spray wall is made of plastics material.
However, Benedict teaches a fluid dispenser (showerhead assemblies. Figs. 1-23) comprising a spray wall (wall that defined nozzles 56) and the spray wall is made of plastics material (Col. 15, lines 10-18). 
Therefore. it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of a plastic spray wall, as taught by Benedict, to Chen’s fluid dispenser, in order to make the device durable (Col. 15, lines 10-18).

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Frantzen and further in view of Halem et al. (US 5,004,158. Halem hereafter).
With respect to claim 38, Chen discloses a fluid dispenser system comprising the fluid dispenser as in claim 16, and a fluid reservoir (supply pipe) on which the dispenser member is mounted.

However, Halem teaches a fluid dispenser (shower system. Figs. 1-3) comprising a fluid dispenser head (shower head 10 and handpiece 90), wherein the fluid dispenser head that is mounted on a valve (shower control or mixing valve (not shown) and one-way check valves 80, 82 and on/off control valve 94), which is itself mounted on a fluid reservoir (20), wherein the fluid reservoir contains a perfume or pharmaceutical (liquid additive 89. Col. 9, lines 31-39). 
Therefore. it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of a valve with fluid reservoir contains a perfume or pharmaceutical, as taught by Halem, to Chen’s fluid dispenser, in order to provide liquid additive to the shower user (Col. 9, lines 31-39). 
Response to Arguments
Applicant's arguments filed on December 20, 2021 have been fully considered but they are not persuasive. Applicant argues that Chan, Veech, Halem and Benedict are all related to shower heads having the same objective, i.e.. to provide several liters of water per minute and not to produce a mist of very fine droplets.
The Examiner respectfully disagrees. Shower heads that are designed to produce a mist of very fine droplets are well known in the art. US 20160059243 by Parisi-Amon et al. is one example that the showerhead 100 can discharge fine mist sprays of water from one or more hollow cone nozzles to create a cloud of fine droplets that conduct and radiate heat into the bather, ambient air, and adjacent surfaces due to 
Applicant further argues that, in Halem, only the handpiece 90 is connected to the mixing device comprising a reservoir and not the shower head. 
As clearly articulated in the rejection above, Chen discloses the fluid dispenser system except the fluid reservoir contains a perfume or pharmaceutical, and wherein the dispenser member is a pump or a valve.
However, Halem teaches a fluid dispenser (shower system. Figs. 1-3) comprising a fluid dispenser head (shower head 10 and handpiece 90), wherein the fluid dispenser head that is mounted on a valve (shower control or mixing valve (not shown) and one-way check valves 80, 82 and on/off control valve 94) and a pump (positive displacement pump), which is itself mounted on a fluid reservoir (20), wherein the fluid reservoir contains a perfume or pharmaceutical (liquid additive 89. Col. 9, lines 31-39). 
Therefore. it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of a valve with fluid reservoir contains a perfume or pharmaceutical, as taught by Halem, to Chen’s fluid dispenser, in order to provide liquid additive to the shower user (Col. 9, lines 31-39). 
Halem’s valve with fluid reservoir contains a perfume or pharmaceutical is to be combined (or added into) the Chen’s fluid dispenser in order to provide liquid additive to the shower user (Col. 9, lines 31-39) (via Chen’s shower head 20).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        March 7, 2022